Citation Nr: 0833979	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, paranoid type (also claimed as schizoaffective 
disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
San Juan, Puerto Rico.

This case was previously before the Board in September 2007 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 1984 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The veteran was notified of this 
decision in September 1984.

2.  The evidence received since the September 1984 Board 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for schizophrenia.


CONCLUSIONS OF LAW

1.  The September 1984 Board decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for schizophrenia.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen the Claim of Service Connection

In a September 1984 Board decision, the veteran was denied 
service connection for a psychiatric disorder on the basis 
that there was no evidence associating the veteran's current 
psychiatric disorder with the veteran's active service.  At 
the time of the September 1984 Board decision the pertinent 
evidence of record included the veteran's service medical 
records, records of VA inpatient treatment dated in August 
1977 (which included a discharge diagnosis of paranoid-type 
schizophrenia), and a VA Compensation and Pension (C&P) exam 
report, dated in January 1977.  In addition, December 1976, 
May 1977, and February 1982 statements from a private 
physician indicated that he had been treating the veteran for 
schizophrenia.  The Board denied the claim finding that there 
was no psychiatric disorder in service or evidence of a 
psychosis within the first year, but rather the first 
evidence of a psychiatric disorder was many years after 
service.   

The September 1984 Board decision became final based on the 
evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a) (West 
2002); 38 C.F.R. § 20.1100 (2007).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran filed his application to reopen a claim of 
entitlement to service connection for schizophrenia in 
October 2004.  The pertinent evidence received subsequent to 
the September 1984 Board decision includes VA treatment 
records dated January 1977 to December 2004.  The veteran's 
VA treatment records reveal that the veteran has been 
diagnosed with schizoaffective disorder and schizophrenia; 
however, they do not reveal any evidence that veteran's 
current schizoaffective disorder is associated with the 
veteran's active service.  The Board finds that the evidence 
submitted since September 1984 Board decision is new in that 
it was not associated with the claims folder prior to the 
September 1984 Board decision.  However, the Board finds that 
the evidence is not material because it does not, at any 
point associate the veteran's schizoaffective disorder or any 
psychiatric disorder with the veteran's active service.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for schizophrenia, paranoid type, has 
not been received, and that the appeal must be denied.  As 
the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The Board notes that in an October 2004 letter, issued prior 
to the decision on appeal, the RO failed to provide adequate 
notice to the claimant regarding the reasons for the prior 
denial.

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In a decision, dated in September 2007, the Board remanded 
the veteran's claim and instructed that the veteran be 
informed that his prior claim had been denied because there 
was no evidence associating the veteran's current psychiatric 
disorder with the veteran's active service.  In November 
2007, pursuant to the Board's September 2007 remand, the 
veteran was sent additional notice.  This additional notice 
satisfies the VCAA duty to notify.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim, including the need for new and material evidence to 
reopen the claim of entitlement to service connection for a 
schizophrenia, paranoid type, the reasons for the prior 
denial, and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
her or his claim and given ample time to respond, but the AOJ 
also readjudicated the case by way of a supplemental 
statement of the case issued in June 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, notice was not 
sent to the veteran until March 2006.  Although the notice 
was provided after the rating decision on appeal was issued, 
such error was harmless given that the claim has not been 
reopened, and hence no rating or effective date will be 
assigned.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America, 
345 F.3d 1334 (Fed. Cir. 2003) (holding that, in the absence 
of new and material evidence, VA is not required to provide 
assistance to a claimant in attempting to reopen a previously 
disallowed claim).  As discussed above, in this case, the AOJ 
complied with VA's notification requirements and informed the 
appellant of the information and evidence needed to 
substantiate his claim.  All identified and available records 
were secured; including VA treatment records, dated January 
1977 to December 2004; and a treatment note of Dr. D.M., 
dated in February 1982.  Since no new and material evidence 
has been received, a VA medical opinion is not required.

In the notice letter sent to the veteran in November 2007, 
the veteran was asked to identify any additional VA and non-
VA treatment for his psychiatric disorder.  The notice was 
sent to his address of record and it was not returned as 
undeliverable.  The veteran did not respond to the request 
for information.  The Board notes that the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

The Board notes that although pursuant to 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c) VA is required to make reasonable 
efforts to assist a claimant in obtaining evidence to 
substantiate his claim for benefits so long as he 
"adequately identifies those records and authorizes the 
Secretary to obtain them," the veteran has the ultimate 
responsibility to locate and secure the records, and VA is 
under no duty to obtain records for which the veteran has not 
provided an authorization as he cannot remain in a passive 
role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 
(2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  As 
the veteran has not sufficiently identified any further 
records, the Board finds that the AOJ has complied with the 
directives of the September 2007 remand to the extent 
possible.

VA's duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
In this respect, a review of the claims folder reveals that 
the veteran may have been granted an unidentified benefit by 
the Social Security Administration (SSA), effective in 
December 1976.  However, it is unclear to the Board what type 
of SSA benefit the veteran was granted and the veteran has 
not identified any existing SSA records as relevant to his 
contention that his psychiatric disorder was incurred in-
service.

VA is not required to search for evidence, which even if 
obtained, would make no difference in the result.  Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  Without any indication that the veteran's SSA 
records, regarding his granted application for benefits, 
contain any information regarding the association of the 
veteran's schizophrenia with service there is no evidence 
that the records are relevant to the claim before the Board.  
Consequently, further efforts to obtain these records are not 
warranted. 

As such, the Board finds that no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
request to reopen the claim of entitlement to service 
connection for schizophrenia, paranoid type (also claimed as 
schizoaffective disorder), is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


